Exhibit 10.1


Rouse Properties, Inc. Management Incentive Plan
 
I.  Purposes
 
The purposes of the Rouse Properties, Inc. Management Incentive Plan (the
“Plan”) are to retain and motivate the officers of Rouse Properties, Inc. (the
“Company”) and its subsidiaries who have been designated by the Committee, as
herein defined, to participate in the Plan for a specified Performance Period by
providing them with the opportunity to earn incentive payments based upon the
extent to which specified performance goals have been achieved or exceeded for
an applicable Performance Period.  It is intended that all amounts payable to
Participants who are “covered employees” within the meaning of Section 162(m) of
the Code will constitute “qualified performance-based compensation” within the
meaning of U.S. Treasury regulations promulgated thereunder, and the Plan and
the terms of any awards hereunder shall be so interpreted and construed to the
maximum extent possible.
 
II.  Certain Definitions
 
“Board” means the Board of Directors of the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Committee” means the Compensation Committee of the Board or such other
committee designated by the Board that satisfies any then applicable
requirements of the New York Stock Exchange, or such other principal national
stock exchange on which the common stock of the Company is then traded, to
constitute a compensation committee, and which consists of two or more members
of the Board, each of whom is intended to be an “outside director” within the
meaning of Section 162(m) of the Code.
 
“Company” means Rouse Properties, Inc., a Delaware corporation, and any
successor thereto.
 
“Determination Period” means, with respect to any Performance Period, a period
commencing on or before the first day of the Performance Period and ending not
later than the earlier of (i) 90 days after the commencement of the Performance
Period and (ii) the date on which twenty-five percent (25%) of the Performance
Period has been completed.  Any action required to be taken within a
Determination Period may be taken at a later date if permissible under Section
162(m) of the Code or regulations promulgated thereunder, as they may be amended
from time to time.
 
“Individual Award Opportunity” means the potential of a Participant to receive
an incentive payment based on the extent to which the applicable performance
goals for a Performance Period shall have been satisfied.  An Individual Award
Opportunity may be expressed in U.S. dollars or pursuant to a formula that is
consistent with the provisions of the Plan.
 
“Participant” means an officer of the Company or any of its subsidiaries who is
designated by the Committee to participate in the Plan for a Performance Period,
in accordance with Article III.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Performance Period” means any period commencing on or after January 1, 2013,
for which performance goals are established pursuant to Article IV.  A
Performance Period may be coincident with one or more fiscal years of the
Company or a portion of any fiscal year of the Company.
 
“Plan” means the Rouse Properties, Inc. Management Incentive Plan, as set forth
herein, as it may be amended from time to time.
 
III.  Administration
 
3.1.           General.  The Plan shall be administered by the Committee, which
shall have the full power and authority to interpret, construe and administer
the Plan and any Individual Award Opportunity granted hereunder (including
reconciling any inconsistencies, correcting any defaults and addressing any
omissions).  The Committee’s interpretation, construction and administration of
the Plan and all its determinations hereunder shall be final, conclusive and
binding on all persons for all purposes.
 
3.2.           Powers and Responsibilities.  The Committee shall have the
following discretionary powers, rights and responsibilities in addition to those
described in Section 3.1:
 
 
(a)
to designate within the Determination Period the Participants for a Performance
Period;

 
 
(b)
to establish within the Determination Period the performance goals and other
terms and conditions that are to apply to each Participant’s Individual Award
Opportunity, including the extent to which any incentive payment shall be made
to a Participant in the event of (A) the Participant’s termination of employment
with the Company due to disability, retirement, death or any other reason or (B)
a change of control of the Company;

 
 
(c)
to determine the form of payment of Individual Award Opportunities, which may
include, without limitation, cash, shares of Company common stock or stock-based
awards granted under the Company’s equity incentive plan as in effect from time
to time, or any other property approved by the Committee;

 
 
(d)
to determine and certify in writing prior to the payment under any Individual
Award Opportunity that the performance goals for a Performance Period and other
material terms applicable to the Individual Award Opportunity have been
satisfied;

 
 
(e)
subject to the requirements of Section 409A of the Code, to decide whether, and
under what circumstances and subject to what terms, Individual Award
Opportunities are to be paid on a deferred basis, including whether such a
deferred payment shall be made solely at the Committee’s discretion or whether a
Participant may elect deferred payment; and

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(f)
to adopt, revise, suspend, waive or repeal, when and as appropriate, in its sole
and absolute discretion, such administrative rules, guidelines and procedures
for the Plan as it deems necessary or advisable to implement the terms and
conditions of the Plan.

 
3.3.           Delegation of Power.  The Committee may delegate some or all of
its power and authority hereunder to the President and Chief Executive Officer
or other executive officer of the Company as the Committee deems appropriate;
provided, however, that with respect to any person who is a “covered employee”
within the meaning of Section 162(m) of the Code or who, in the Committee’s
judgment, is likely to be a covered employee at any time during the applicable
Performance Period, only the Committee shall be permitted to (i) designate such
person to participate in the Plan for such Performance Period, (ii) establish
performance goals and Individual Award Opportunities for such person, and (iii)
certify the achievement of such performance goals.
 
IV.  Performance Goals
 
4.1.           Establishing Performance Goals.  The Committee shall establish
within the Determination Period of each Performance Period one or more objective
performance goals for each Participant or for any group of Participants (or
both), provided that the outcome of each goal is substantially uncertain at the
time the Committee establishes such goal.  Performance goals shall be based
exclusively on one or more of the following measures, stated in either absolute
terms or relative terms:  (a) overall or core consolidated earnings before or
after taxes (including earnings before interest, taxes, depreciation and
amortization); (b) net income before or after taxes; (c) operating income; (d)
earnings per share of common stock; (e) overall or core funds from operations;
(f) book value per share of common stock; (g) return on shareholders’ equity;
(h) expense management; (i) return on investment; (j) improvements in capital
structure; (k) profitability of an identifiable business unit or product; (l)
maintenance or improvement of profit margins or rental or occupancy levels; (m)
stock price; (n) market share; (o) revenues or sales; (p) costs; (q) cash flow
(including, but not limited to, operating cash flow and free cash flow); (r)
working capital; (s) return on assets; (t) store openings or refurbishment or
redevelopment plans; (u) staff training; (v) corporate social responsibility
policy implementation; (w) economic value added; (x) debt reduction or reduction
in the cost of capital; (y) completion of acquisitions or divestitures; or (z)
operating efficiency.   Any such measure may be (i) used to measure the
performance of the Company and/or any of its subsidiaries or affiliates as a
whole, any business unit thereof or any combination thereof against any goal
including past performance or (ii) compared to the performance of a group of
comparable companies, or a published or special index, in each case that the
Committee, in its sole discretion, deems appropriate.  With respect to
Participants who are not “covered employees” within the meaning of Section
162(m) of the Code and who, in the Committee’s judgment, are not likely to be a
covered employees at any time during the applicable Performance Period, the
performance goals established for the Performance Period may consist of any
corporate-wide or subsidiary, division, operating unit or individual measures,
whether or not listed herein.  Performance goals shall be subject to such other
special rules and conditions as the Committee may establish at any time within
the Determination Period.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
4.2.           Impact of Extraordinary Items or Changes in Accounting.  The
measures utilized in establishing performance goals under the Plan for any given
Performance Period shall be determined in accordance with generally accepted
accounting principles (“GAAP”), where applicable, and in a manner consistent
with the methods used in the Company’s audited consolidated financial
statements, without regard to (i) extraordinary or other nonrecurring or unusual
items, or restructuring or impairment charges, such as restructuring, exit and
impairment charges, tax items and loss on debt extinguishment costs, as
determined by the Company’s independent public accountants in accordance with
GAAP or (ii) changes in accounting, unless, in each case, the Committee decides
otherwise within the Determination Period or as otherwise required under Section
162(m) of the Code.
 
V.  Individual Award Opportunities
 
5.1.           Terms.  At the time performance goals are established for a
Performance Period, the Committee also shall establish an Individual Award
Opportunity for each Participant or group of Participants, which shall be based
on the achievement of one or more specified targets of performance goals.  The
targets shall be expressed in terms of an objective formula or standard and the
Individual Award Opportunity may, at the discretion of the Committee, be based
upon the Participant’s annual base salary or a multiple thereof.  In all cases
the Committee shall have the sole and absolute discretion to reduce the amount
of any payment under any Individual Award Opportunity that would otherwise be
made to any Participant or to decide that no payment shall be made, and the
Committee may in its sole discretion establish secondary performance goals, that
need not be specified in Section 4.1 of the Plan, which the Committee may use as
guidelines in making the decision whether to reduce any such payment.  No
Participant shall receive a payment under the Plan with respect to any fiscal
year of the Company in excess of $5,000,000, which maximum amount shall be
proportionately increased or decreased with respect to Performance Periods that
are more or less than one year in duration.
 
5.2.           Incentive Payments.  Subject to Section 3.2(e), payments under
Individual Award Opportunities shall be made within 2½ months after the end of
the Performance Period for which the incentive awards are payable, except that
no such payment shall be made unless and until the Committee, based to the
extent applicable on the Company’s audited consolidated financial statements for
such Performance Period (as prepared and reviewed by the Company’s independent
public accountants), has certified in writing the extent to which the applicable
performance goals for such Performance Period have been satisfied.
 
VI.  General
 
6.1.           Effective Date and Term of Plan.  The Plan shall be submitted to
the stockholders of the Company for approval at the 2013 annual meeting of
stockholders and, if approved by the affirmative vote of a majority of the
shares of common stock of the Company present in person or represented by proxy
at such meeting, shall become effective for Performance Periods beginning on and
after January 1, 2013.  This Plan may be terminated at any time by the
Committee.  In the event that this Plan is not approved by the stockholders of
the Company, this Plan shall be null and void.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
6.2.           Amendment or Termination of Plan.  The Committee may amend or
terminate this Plan as it shall deem advisable, subject to any requirement of
stockholder approval required by applicable law, rule or regulation, including
Section 162(m) of the Code.
 
6.3.           Non-Transferability of Awards.  No award under the Plan shall be
transferable other than by will, the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by the Company.  Except
to the extent permitted by the foregoing sentence, no award may be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process.  Upon any attempt to sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of any such award, such award
and all rights thereunder shall immediately become null and void.
 
6.4.           Tax Withholding.  The Company shall have the right to require,
prior to the payment of any amount pursuant to an award made hereunder, payment
by the Participant of any Federal, state, local or other taxes which may be
required to be withheld or paid in connection with such award.
 
6.5.           No Right of Participation or Employment.  No person shall have
any right to participate in this Plan.  Neither this Plan nor any award made
hereunder shall confer upon any person any right to continued employment by the
Company, any subsidiary or any affiliate of the Company or affect in any manner
the right of the Company, any subsidiary or any affiliate of the Company to
terminate the employment of any person at any time without liability hereunder.
 
6.6.           Designation of Beneficiary.  If permitted by the Company, a
Participant may file with the Company a written designation of one or more
persons as such Participant’s beneficiary or beneficiaries (both primary and
contingent) in the event of the Participant’s death.  Each beneficiary
designation shall become effective only when filed in writing with the Company
during the Participant’s lifetime on a form prescribed by the Company.  The
spouse of a married Participant domiciled in a community property jurisdiction
shall join in any designation of a beneficiary other than such spouse.  The
filing with the Company of a new beneficiary designation shall cancel all
previously filed beneficiary designations.  If a Participant fails to designate
a beneficiary, or if all designated beneficiaries of a Participant predecease
the Participant, then each outstanding award shall be payable to the
Participant’s executor, administrator, legal representative or similar person.
 
6.7.           Governing Law.  This Plan and each award hereunder, and all
determinations made and actions taken pursuant thereto, to the extent not
otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of New York and construed in accordance
therewith without giving effect to principles of conflicts of laws.
 
6.8.           Other Plans.  Neither the adoption of the Plan nor the submission
of the Plan to the Company’s stockholders for their approval shall be construed
as limiting the power of the Board or the Committee to adopt such other
incentive arrangements as it may otherwise deem appropriate.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
6.9.           Binding Effect.  The Plan shall be binding upon the Company and
its successors and assigns and the Participants and their beneficiaries,
personal representatives and heirs.  If the Company becomes a party to any
merger, consolidation or reorganization, then the Plan shall remain in full
force and effect as an obligation of the Company or its successors in interest,
unless the Plan is amended or terminated pursuant to Section 6.2.
 


 

6

--------------------------------------------------------------------------------
